DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4 and 6-9 were previously pending and subject to a final office action mailed 04/06/2022. Claim 1 was amended; no claim was cancelled or claim was added in a reply filed 05/23/2022. Therefore claims 1-4 and 6-9 are currently pending and subject to the non-final office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 05/23/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed towards certain methods of organizing human activity because they are a real-world action that is taken by the vehicle in order to physically move the commodity from one location to another. Applicant further argues that even if, the claims are directed towards an abstract idea, the abstract idea is integrated into a practical application because the commodity is delivered by the vehicle from the transport source to the transport destination based on the second transport plan (remarks p. 6). Examiner respectfully disagrees. 
The claims are directed towards an abstract idea of organizing human activity because the claim limitations recite managing human behavior and people relationship (i.e. creating transport plans for drivers to follow). Furthermore, the abstract idea is not integrated into a practical application because the claim limitations do not improve the functioning of the computer components or the technical field. The claim limitations are linked to generic computer components in order to automate the abstract idea which does not integrate the abstract idea into a practical application (please see MPEP 210605(f)). 
Therefore, the claims are not directed towards a patentable subject matter. 
Applicant's arguments filed 05/23/2022 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of Knapp and Yonezawa does not disclose “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan.” (remarks p. 7). Examiner respectfully disagrees. 
In regards to “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity … and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan. “, Yonezawa discloses generating a plan between fulfillment center/warehouse and a destination based on the order information, the vehicle information, warehouse information and inventory information (please see paragraph 31-32, 36-38). However, Yonezawa does not disclose but Knapp discloses “issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device” (paragraph 22, 48 and 66, the instructions are given to the vehicles in order to deliver the order). 
As such, the combination of Knapp and Yonezawa disclose the limitation above. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan.” The limitation is new matter because it does not find support in the disclosure. The closest support Examiner could find is paragraph 77 of the specification as published which states that “As described above, when there are a plurality of delivery sources of commodities, two types of transport plans are generated, one type being in a case where the temporary warehouse is not used and the other type being in a case where the temporary warehouse is used.” Considering that the limitation recites “regardless of the gathering area” which Examiner interprets as “not using a gathering area”, “a second plan” refers to the plan where the temporary warehouse is not used because a temporary warehouse will not need to be placed in a gathering area to receive the items from the multiple warehouses. 
Since a temporary warehouse will not be used, no instruction needs to be sent to the temporary warehouse as disclosed in paragraph 92 which states that “The vehicle 290 and the temporary warehouse 295M, which do not require movement to execute the transport plan, are not instructed to move.”. 
As such, the limitation above is new matter.
Claims 2-4 and 6-9 are also rejected under 112a for failing to cure the deficiency above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan.” The bolded limitations render the claim indefinite because Examiner is unable to determine the scope of the limitation. 
As stated in the 112a rejection above, issuing an instruction to at least a vehicle and a temporary warehouse when no gathering area is used is not supported by the specification but it is also illogical to send an instruction to a temporary warehouse based on the second transport plan if there is no need for the temporary warehouse to move to the gathering area/candidate site. 
For examination purposes, the limitation will be interpreted to be a drafting oversight and to mean “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to at least one of the vehicle from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan.”
Claim 1 recites “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area,”. There is lack of antecedent basis for the bolded limitations because “a second plan” signifies that a first plan is generated especially that the “gathering area” was defined in relation to “a first transport plan”. Although claims 2-4 recite “the first transport plan” said limitation is subject to its own antecedent basis rejection because it is not clear which “first transport plan” the limitation is referring to, which further demonstrates the need for antecedent basis for “a first transport plan” in claim 1. For examination purposes, redrafting claim 1 is kindly requested for clarity purposes and “the first transport plan” in claims 2-4 will be interpreted to mean “a first transport plan”. 
Claim 1 recites “the gathering area”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a gathering area”. 
Claim 1 recites “executing a process of generating a second transport plan including plans to specify the warehouse as an only commodity transport source and the vehicle transporting the commodity”. The limitation renders the claim indefinite because the limitation is subject to multiple interpretations. First, the limitation could be interpreted as generating a second transport plan including multiple plans, wherein each plan of the multiple plans specifies the warehouse as an only commodity transport source and the vehicle transporting the commodity”. Or, the limitation could be interpreted as generating a second transport plan including a plan specifying the warehouse as an only commodity transport source and a plan specifying the vehicle transporting the commodity. For examination purposes, the limitation will be interpreted to mean the second interpretation. 
claim 8 recites “based on the second transport plan, generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse.” The limitation is indefinite because Examiner is unable to ascertain the scope of the limitation. As argued above, the second transport plan does not include “a temporary warehouse”. Therefore, “generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse” based on “the second transport plan” would not be logical to perform. For examination purposes, claim 8 will be interpreted to mean “based on the first transport plan, generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse” and to depend from claim 2. Redraft of claim 8 is kindly requested for clarity purposes. 
Claims 6-7 and 9 are also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information, executing a process of generating a second transport plan including plans to specify the warehouse as the only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites an information processing apparatus including an input device, a processor and an output device. These additional elements are recited at a high level of generality, and merely automates the abstract idea. Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependents claims 2-4 and 6-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802).
As per claim 1, Knapp discloses a transport plan generating method using an information processing apparatus including an input device, a processor, and an output device, from the input device, the information processing apparatus being capable of acquiring (paragraph 49-51, 54-56);
order information including a customer address that specifies a position of a transport destination (paragraph 28, 32 and 35, the database contains information on the location of the dropoff location); 
information that specifies a current address of the vehicle (paragraph 21, 24, 35 and 75, the system keeps track of the where the vehicles are located as well as the type of vehicle (i.e. a van, a tractor, a semi-trailer); 
warehouse information including warehouse address information that specifies a current address of the warehouse (paragraph 32, 35 and 37, the location of the pickup location which could be fulfillment centers or other locations is maintained in the system); 
temporary-warehouse installation candidate information including information on a candidate site where there is a possibility that a movable temporary warehouse is disposed among a plurality of temporary warehouses (paragraph 26-27, 32, 38, 42-43, 84, 112-113, the system maintains the location of exchange location where a vehicle can be to act as a temporary warehouse for other vehicle to receive items from), 44the method comprising: 
executing, using the processor, processes of receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 22, 33-34, 105-111, when creating a transport route, the system takes into consideration, the drop-off location, items to be picked up, the location of the vehicles and warehouses), and
issuing an instruction based on the second transport plan to at least one of the vehicle and the temporary warehouse from the output device, and delivering the commodity from the transport source to the transport destination with the vehicle based on the second transport plan (paragraph 22, 48 and 68, instructions are given to the vehicle for transporting the items).
However, Knapp does not disclose but Yonezawa discloses order information including a commodity name that specifies a commodity to be transported (paragraph 32); warehouse information including a warehouse name that specifies a warehouse, in which the commodity is stored (paragraph 32); inventory information including information on the commodity stored in the warehouse corresponding to the warehouse name (paragraph 32); receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 32-36); executing a process of generating a second transport plan including plans to specify the warehouse as the only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, regardless of the gathering area, the commodity from the transport source to the transport destination with the vehicle transporting the commodity (paragraph 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Yonezawa in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Knapp discloses wherein the first transport plan includes a plan to transport the commodity from the gathering area to the transport destination with the vehicle (paragraph 28, 37, 67, 78 and 95).
As per claim 3, Knapp discloses wherein the first transport plan includes a plan to move the temporary warehouse to the gathering area (paragraph 19, 28, 37, 67, 76, 132, instructions are given to the vehicle to be at an exchange location).
As per claim 6, Knapp discloses wherein the warehouse information enables to distinguish the temporary warehouse from warehouses which are not the temporary warehouse (paragraph 24-26), and the warehouse information includes information on a movement schedule of the temporary warehouse (paragraph 26, 33, 35, 66 and 84, the schedules of the temporary exchange location is based on the operating hours of the business and a schedule of the exchange location is also determined (i.e. how long a vehicle will be at the exchange location).
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site and a schedule to use the candidate site (paragraph 35, 66, 80 and 84, location of the exchange location are stored as well as how long the vehicles can use the exchange location for is determined).
As per claim 8, Knapp discloses based on the second transport plan, generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse (fig. 3, paragraph 40, 66, 84, 89, 98, 107 and 124, transport routes are generated with exchange location, the item provider name and hours the transient warehouse is supposed to meet or be at an exchange location are determined).
As per claim 9, Knapp discloses wherein the temporary warehouse is at least one selected from a vehicle, a railroad vehicle, a transport machine, and a cargo ship (paragraph 89 and 132).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802), as disclosed in the rejection of claim 1, in further view of Sun (US 20060224423).
As per claim 4, Knapp discloses comparing a cost of the first transport plan with a cost of the second transport plan to adopt a transport plan with a low cost (paragraph 35-40, the transport route is optimized by finding different exchange location to find the least costly transport route). However, both the first transport plan and second transport plan include exchange location, But Sun discloses comparing the cost of a first transport plan with exchange location and a second transport plan with no exchange location (paragraph 44-51, loads are assigned to direct shipping routes or consolidation routes best on optimized cost).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Sun in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802), as disclosed in the rejection of claim 1, in further view of Compton (US 7, 702, 545).
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site (paragraph 35, 66, 80 and 84).
However, Knapp does not explicitly disclose but Compton discloses a schedule to use the candidate site (Col. 13, ln 17-33, the hours of operations of exchange location between a buyer and seller are stored in the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Compton in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628